NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30269

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00140-JO-3

 v.
                                                MEMORANDUM*
DANIEL G. KIRAZ,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    16-30272

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00140-JO-2

 v.

GEORGE D. KIRAZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                      Argued and Submitted October 5, 2017
                               Portland, Oregon

Before: O’SCANNLAIN, PAEZ and BEA, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      George and Daniel Kiraz were both involved in a family-run strip-club

business owned by David Kiraz (George’s son and Daniel’s brother). The

Government alleged that the Kiraz family engaged in a scheme to underreport the

clubs’ income by failing to report door fees, which were charged for customer

entry, and house fees, which were charged for working as a dancer. George and

Daniel were both convicted of violating 18 U.S.C. § 371 and 26 U.S.C. § 7206(2)

for participating in a conspiracy to defraud the United States and aiding and

assisting in the preparation of false and fraudulent tax returns for tax year 2010.

George was additionally convicted of aiding and assisting in the preparation of

false and fraudulent tax returns for tax years 2008 and 2009. Pursuant to Fed. R.

Crim. P. 29, both George and Daniel moved for judgments of acquittal, which the

district court denied, and they have timely appealed. This court has jurisdiction

pursuant to 28 U.S.C. § 1291.

      The jury heard evidence that George participated in a scheme to maintain

two separate sets of books–an accurate, unreported set, and an inaccurate, reported

set–with the goal of setting aside the house and door fees for his family, and that he

helped mislead the clubs’ tax preparers on several occasions. The jury also heard

evidence that Daniel knowingly aided in the scheme to maintain two sets of books,

and that he answered the tax preparer’s questions for tax year 2010 on club

expenditures. Despite knowing that the financial documents in the tax preparer’s


                                          2
possession were missing house and door fees, at no point during his conversation

with the tax preparer did Daniel raise the omission. Therefore, taken in the light

most favorable to the government, the evidence adduced at trial was sufficient to

enable a rational trier of fact to find beyond a reasonable doubt the essential

elements of each conviction. United States v. Nevils, 598 F.3d 1158, 1163-64 (9th

Cir. 2010) (en banc).

      AFFIRMED.




                                          3